DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 03/04/2022.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a computer implemented method of determining miss-distance between an intercepting platform and a target platform, the intercepting platform being launched towards the target platform and comprising at least one positioning device, a clock onboard the intercepting platform being synchronized with a clock onboard the target platform the method comprising executing, by a processor: for at least one image captured at a time tTFi; during flight of the intercepting platform towards the target platform, by an electro-optic sensor fixed to the target platform: calculating relative position of the intercepting platform and the target platform, based on navigation data of the intercepting platform determined by the at least one positioning device and navigation data of the target platform; transforming the relative position to electro-optic sensor field of view (CFOV) reference frame; calculating rectified relative position values in an electro-optic sensor plane, based on electro-optic sensor data; calculating relative position error values in the electro-optic sensor plane, based on a difference between the relative position and rectified relative position values; determining the relative position of the intercepting platform and target platform at miss-distance time; and correcting the relative position at miss-distance time using the relative position error values as recited in claim 1.  Similar limitations as recited in claims 15, 22 and 24 and further limitations of the dependent claims 2-14, 16-21 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887